Case 19-12122-KG Doc100 Filed 10/01/19 Pagelof5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

FOREVER 21, INC., et al.,! Case No. 19-12122 (KG)
Debtors. (Joint Administration Requested)

Re: Docket No. 8

 

INTERIM ORDER AUTHORIZING
THE DEBTORS TO (1) FILE A CONSOLIDATED LIST OF
CREDITORS IN LIEU OF SUBMITTING A SEPARATE MAILING

MATRIX FOR EACH DEBTOR, (ID FILE A CONSOLIDATED LIST

OF THE DEBTORS’ FIFTY LARGEST UNSECURED CREDITORS,
(HE) REDACT CERTAIN PERSONAL IDENTIFICATION INFORMATION
FOR THE DEBTORS’ EMPLOYEES AND EUROPEAN UNION MEMBER

COUNTRIES’ CITIZENS, AND (IV) GRANTING RELATED RELIEF

 

Upon the motion (the “Motion”)? of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an interim order (this “Interim Order’) (a) authorizing the

 

Debtors to file a consolidated list of creditors in lieu of submitting a separate mailing matrix for
each Debtor, (b) authorizing the Debtors to file a consolidated list of the Debtors’ fifty largest
unsecured creditors in lieu of filing lists for each Debtor, (c) authorizing the Debtors to redact
certain personal identification information for the Debtors’ employees and European Union
member countries’ citizens, and (d) granting related relief, all as more fully set forth in the Motion;

and upon the First Day Declaration; and this Court having jurisdiction over this matter pursuant to

 

| The Debtors in these chapter [1 cases, along with the last four digits of each Debtor’s federal tax identification
number, include: Forever 21, Inc. (4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
Inc. (4904); Forever 21 Logistics, LLC (19456); Forever 2] Real Estate Holdings, LLC (4224); Forever 21 Retail,
Inc. (7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors’
service address is: 3880 N. Mission Road, Los Angeles, California 90031.

2 Capitalized terms used but not defined herein have the meanings given te such terms in the Motion.

 
Case 19-12122-KG Doc100 Filed 10/01/19 Page2of5

28 U.S.C. §§ 157 and 1334 and the Amended Standing Order of Reference from the United States
District Court for the District of Delaware, dated February 29, 2012; and this Court having found
that this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a
final order consistent with Article I] of the United States Constitution; and this Court having found |
that venue of this proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408
and 1409; and this Court having found that the Debtors’ notice of the Motion and opportunity for
a hearing on the Motion were appropriate under the circumstances and no other notice need be
_ provided, except as set forth herein; and this Court having reviewed the Motion and having heard
the statements in support of the relief requested therein at a hearing before this Court (the
“Hearing’’); and this Court having determined that the legal and factual bases set forth in the
Motion and at the Hearing establish just cause for the refief granted herein; and upon all of the
proceedings had before this Court; and after due deliberation and sufficient cause appearing
therefor, it is HEREBY ORDERED THAT:

1. The Motion is granted as set forth herein on a final basis, except with respect to the
relief set forth in paragraph 6 herein, which is granted on an interim basis only.

2. The final hearing (the “Final Hearing”) on the Motion shall be held on October 28,
2019, at 2:00 p.m., prevailing Eastern Time. Any objections or responses to entry of a final order
on the Motion shall be filed on or before 4:00 p.m., prevailing Eastern Time, on October 21, 2019,
and shall be served on: (a) the Debtors, 3880 N. Mission Road, Los Angeles, California 90031,
Attn: Scott Hampton (scott.hampton@Forever21.com); (b) proposed counsel to the Debtors,
Kirkland & Ellis LLP, 601 Lexington Avenue, New York, New York 10022, Attn: Joshua A.
Sussberg, PC, (jsussberg@kirkland.com) and Aparna Yenamandra

(aparna.yenamandra@kirkland.com) and Kirkland & Ellis LLP, 300 North LaSalle Street,

 
Case 19-12122-KG Doc100 Filed 10/01/19 Page3of5

Chicago, Illinois 60654, Attn: Anup Sathy, P.C. (asathy@kirkland.com); (c) proposed co-counsel
to the Debtors, Pachulski Stang Zich! & Jones LLP, 919 North Market Street, 17th Floor, P.O, Box
8705, Wilmington, Delaware 19899-8705 (Courier 19801), Attn: Laura Davis Jones
(jones@pszjlaw.com), James E. O’Neill (jo’neill@pszjlaw.com), and Timothy P. Cairns
(tcairns@pszjlaw.com); (d) the United States Trustee, 844 King Street, Suite 2207, Lockbox 35,
Wilmington, Delaware 19801, Attn: Juliet M. Sarkessian Guliet.m.sarkessian@usdoj.gov);
(e) counsel to any statutory committee appointed in these chapter [1 cases; (f) counsel to the
administrative agent under the Debtors’ prepetition revolving credit facility and the Debtors’
proposed debtor in possession ABL financing facility, Morgan, Lewis & Bockius LLP, One
Federal Street, Boston, Massachusetts 02110, Attn: Julia Frost-Davies
(julia.frost- davies@morganlewis.com) and Christopher oka Carter
(christopher.carter@morganlewis.com) and Richards, Layton & Finger, PA, One Rodney Square,
920 North King St., Wilmington, Delaware 19801, Attn: Mark D. Collins (collins@rlf.com); and
(gz) counsel to the administrative agent under the Debtors’ proposed debtor in possession term loan
facility, Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022, Attn: Adam
C. Harris (adam.harris@srz.com), Frederic L. Ragucci (frederic.ragucci@srz.com), and Marc B.
Friess (marc.friess@srz.com). In the event no objections to entry of the Final Order on the Motion
are timely received, this Court may enter such Final Order without need for the Final Hearing.

3. The requirements of Local Rule 1007-2(a) and Local Rule 2002-1(f(v) that
separate mailing matrices be submitted for each Debtor are permanently waived; provided that if
any of these chapter I] cases converts to a case under chapter 7 of the Bankruptcy Code, the
applicable Debtor shall file its own creditor mailing matrix.

4, The Debtors are authorized to submit a consolidated list of the 50 largest unsecured

 
Case 19-12122-KG Doc100 Filed 10/01/19 Page4of5

creditors; provided that if any of these chapter || cases converts to a case under chapter 7 of the
Bankruptcy Code, the applicable Debtor shall file a list of its own top 20 unsecured creditors.

5. The Debtors shall cause the Creditor Matrix to be made available in readable
electronic format (or in non-electronic format at such requesting party’s sole cost and expense)
upon reasonable request by parties in interest.

6, Subject to a final order on the Motion, the Debtors are authorized to redact the home
addresses of their employees and European Union member countries’ citizens, limited to
individuals, from the Creditor Matrix; provided that the Debtors shall file under seal with the Court
an unredacted version of the Creditor Matrix and shall provide such unredacted Creditor Matrix to
the Debtors’ claims agent, the U.S. Trustee, any official committee of unsecured creditors
appointed in these chapter 11 cases, and the Court. The rights of all parties in these chapter 1]
cases to object to the relief set forth in this paragraph on a final basis, for any reason, including
that the Debtors have not satisfied their burden under section 107(c) of the Bankruptcy Code, are
hereby preserved. |

7. When serving any notice in these cases on the Debtors’ employees and European
Union member countries’ citizens, the Debtors’ claims agent, and, where applicable, the Clerk of
the Court, shall use the employee’s and European Union member countries’ citizens’ home
address.

8. Notice of the Motion as provided therein shall be deemed good and sufficient notice
of such Motion and the requirements of the Local Rules are satisfied by such notice.

9, The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

 
Case 19-12122-KG Doc100 Filed 10/01/19 Page5of5

10. This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.

Va AMSA

MARY F. WALRATH
UNITED STATES BANKRUPTCY JUDGE

nued Ocbovey |_, LO
Wilmington, Delaware
